Citation Nr: 0510636	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  02-15 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for degenerative joint 
disease with degenerative disc disease of the cervical and 
thoracolumbar spine, claimed as neck and back strains 
incurred or aggravated in the line of duty.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel





INTRODUCTION

The veteran had National Guard service from September 1977 to 
August 1992, consisting primarily of periods of inactive duty 
for training.  He also had at least one period of active duty 
for training, from October 1977 to April 1978. 

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March and November 2003, it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, for additional development.  
The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service medical records are negative for 
any injury or disability involving the neck, back, or any 
segment of the spine; post-service medical records document a 
back injury; there is no competent evidence that links any 
current neck, back or spine disability to any incident of 
active duty, active duty for training or inactive duty for 
training.


CONCLUSION OF LAW

Service connection for degenerative joint disease with 
degenerative disc disease of the cervical and thoracolumbar 
spine is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claim after the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the veteran's claim.  
Discussions in the September 2001 rating decision, the 
September 2002 statement of the case, and various 
supplemental statements of the case, including one dated in 
January 2005 (after the Board's most recent remand) 
adequately informed him of the information and evidence 
needed to substantiate all aspects of his service connection 
claim.

VCAA notice letters dated in January 2001, June 2001 and 
March 2004 informed the veteran of the VCAA's implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, provided 
that he sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that these 
documents show that the appellant was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, VCAA notice was 
provided to the veteran before the rating decision on appeal

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The June 2001 letter requested 
that the veteran "[p]lease tell us whether there is any 
additional information or evidence that you think will 
support your claim."  The March 2004 letter requested that 
the veteran "[p]lease provide us with any additional 
evidence or information you may have pertaining to your 
claim."   

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records, all available post-service medical records, 
and the medical records used by the Social Security 
Administration (SSA) in making a favorable determination.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The veteran's service medical records are negative for a 
spine injury, or any complaints, symptoms, findings or 
diagnosis related to the spine.  There is no competent 
medical evidence linking any of the veteran's relevant post-
service diagnoses to his service.  In fact, the competent 
medical evidence indicates that the veteran's post-service 
conditions were incurred during civilian employment after his 
service.  Thus, there is no duty to seek any additional 
medical opinion with regard to his claim.  38 U.S.C. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

During the pendency of his claim the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.




Factual Background 

The veteran has offered contentions during a May 2003 hearing 
before the undersigned Veterans Law Judge and in various 
letters.  The Board will address his contentions together for 
the sake of clarity.  The veteran asserts that he strained 
his back in 1989 or 1990, due to the bending and repetitive 
activity (such as lifting, pushing, pulling and push-ups) he 
did while in the Colorado Army National Guard.  He said that 
he was overworked due to short staffing as a result of the 
Iraq war.  The veteran said that he first sought treatment 
for his back in 1991 but was refused treatment.  He continued 
to seek treatment but it was denied.  He actually became 
disabled in 1992, at which point he could not bend at the 
waist for long periods of time.  The veteran said that he 
worked at Presbyterian - St. Luke's Hospital from 1989 to 
1993.  He recalled that an X-ray conducted there in 1993 
showed a compression fracture and then the hospital fired 
him.  The veteran reported that he began treatment in August 
1993 from a private physician.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical and personnel records are 
negative for complaints, treatment or diagnosis relating to 
the spine.  The veteran's records are also negative for any 
relevant injury.  

Records from the SSA include a February 1998 Disability 
Determination and Transmittal finding that the veteran was 
disabled as of September 1995, with a primary diagnosis of 
disorders of the back and no secondary diagnosis.  The 
Determination notes that it revised and replaced a 
determination of July 1997.  

The actual January 1998 SSA decision relates that the veteran 
originally filed applications for Disability Insurance 
Benefits and Supplemental Security Income in September 1993.  
Each claim was denied initially, on reconsideration and in a 
hearing decision of September 1995.  The veteran filed 
another application in February 1997.  He alleged an 
inability to work beginning September 1995, due to spinal, 
neck, back and hip pain; scar tissue damage and muscle 
weakness.  Medical records showed that he began having back 
pain in May 1993.  

Private medical records in the claims file from several care-
givers (including chiropractic centers, physician's offices 
and a hospital) reveal that the veteran strained his back 
while working as a certified nursing assistant and orthopedic 
tech at Presbyterian - St. Luke's Hospital.  The veteran 
first sought treatment in May 1993, and related the onset of 
the pain to nine months earlier.  At that time he was doing a 
lot of heavy lifting, pushing and pulling at his job at 
Presbyterian - St. Luke's.  Diagnoses included a chronic 
cervical, thoracic and lumbosacral strain; fibromyalgia with 
strain patterns over the cervical, thoracic and lumbosacral 
spines; and underlying degenerative disc disease at C3-4 and 
L4-5.

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection will be 
rebuttably presumed for certain chronic diseases, such as 
arthritis, which are manifest to a compensable degree within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for degenerative joint 
disease with degenerative disc disease of the cervical and 
thoracolumbar spine on a direct or presumptive basis.  

In so finding, the Board finds it significant that the 
veteran's service medical records do not show any relevant 
injury in 1989 or 1990, or any attempts to seek treatment for 
spine complaints.  In fact, the service medical records are 
negative for complaints, symptoms, findings or diagnosis 
relating to the spine and back.  

The Board recognizes that the veteran reported back pain in 
September 1992, shortly after his last Army National Guard 
service.  However, the post-service medical records reflect 
that he reported injuring his back while working at 
Presbyterian - St. Luke's Hospital.  

The Board finds that this reported history of a post-service 
civilian injury is entitled to considerable weight and rebuts 
any presumptions in favor of service connection.  There is no 
X-ray evidence of arthritis of any segment of the spine 
contemporaneously recorded during service or within one year 
of 90 or more continuous days of active duty.  38 C.F.R. 
§§ 3.307, 3.309.  The veteran offered the history to private 
medical care givers, in order to receive treatment.  The 
history was not provided in connection with a claim for VA 
benefits.  In this regard, the Board also observes that the 
history the veteran provided to VA is inconsistent with the 
earlier history he provided to the SSA.  

The only evidence in support of the veteran's claim is his 
own assertion.  As a lay person, however, the veteran does 
not possess the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Espiritu, supra.  Consequently, his 
own lay statements do not constitute competent medical 
evidence linking his current back condition to any incident 
of service, to include repetitive activity.  

In sum, the veteran's service medical records are negative 
for any injury or disability involving the neck, back, or any 
segment of the spine; there is post-service medical records 
that document a back injury; and there is no competent 
evidence that links any current neck, back or spine 
disability to any incident of active duty, active duty for 
training or inactive duty for training.  It is apparent from 
the medical records, including the veteran's own statements 
obtained for treatment purposes, that his back and neck 
problems began proximate to but after the time of his 
extended period of active duty and only after he sustained a 
post-service back injury.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).
ORDER

Service connection for degenerative joint disease with 
degenerative disc disease of the cervical and thoracolumbar 
spine is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


